Title: To Alexander Hamilton from Robert Livingston, 13 June 1785
From: Livingston, Robert
To: Hamilton, Alexander



Dr. Sir
Manor Livingston [New York] 13 June 1785

Your kind & interesting letter of the 25th. April did not come to my hands before the 23 May, when I was at my Iron works endeavouring to git them repaird & to Sett the Furnace going which gave me much trouble & realy exercised my patience & from whence I return’d last Saterday, much fateagu’d, this troublesome Job, am persuaded will appologise for my not answering your polite letter Sooner.
With regard to the practicabelity of a Compromise with the Gentm. in Question I think it Scarcely possible as his pretentions are so very wild, Romantic & Extensive, in so much that he would if in his power take all & leave me none.
Wherefore I think it most prudent for me, to carry on a sute against him, not only for Building a Griss Mill with two pair of Stones & using my waters but also for the proffitts he has & does, make of it, to my prejudice & damage.
And while I am determind not to possess anything to which he can lay a just clame, so my intention is, not to suffer him to possess any to which I have a just right, this in my judgement is Strictly honest, of corse nothing but the Law can deside us, and the Sooner this is enterd upon the Sooner its hoped it will be determind, am fully resolved not to be frightened by any, or all his threats, from time to time thrown out against me, & mean to have my right, and this perswade my Self a jury will give me.
I will however write Mr Duane on the Subject altho I think a Compromise in this Case inadmissable, and thank you kindly for proposing it.
I do not my good Sir, think it any ways Extraordinary you should make mention of the Politics of the present dangerous times, on the Contrary I feal happy in finding your Sentiments so justly accord with mine, and my Sons, as we observed for some time past the pernitious intentions of those you mention, & in order to prevent, & counter act, as much as in us laid, their politics, and prevent ourselves, & Countrye from ruin, which we clearly Saw rappedly decending on our heads, we did endeavour the last year for an alteration in the representation, but without the desir’d Success, while we stood almost alone, as if no one saw the danger, but ourselves, nor did this falure discourage us, but reather hightend our diligence in this last Election, by Compleating the necessary Junction previous to the day of Election we have so often desired & Endeavourd for; by uniting the interests of the Rensselaer, Schuyler, & our family, with other Gentm. of property in the County in one Interest; by which means we Carryed this last Election to a man as you must have heard from your friends, and I trust we Shall always have the like Success provided we Stick Close to Each other; and our Countryes interest; which is our Sincear desire; and of which we Should be Cautious of letting our Enemyes know anything while that may be dangerous: these Sir, are our Sentiments on the Politcks of the times & our firm resolutions to abide by, and to which Shall now most cordially desire your interest and influence in future, remain with respect & Esteem Dr. Sir. your Most Humble Servant
Robt. Livingston
Alexander Hamilton Esqr.
